Citation Nr: 0012000	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-35 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
timely appealed this determination to the Board.

When this matter was initially before the Board in February 
1998, it was remanded for further development and 
adjudication, which has been accomplished.  The Board again 
remanded this case in August 1999 in light of the veteran's 
request that he be afforded the opportunity to testify at a 
hearing held before a Member of the Board at the local VA 
office.  Thereafter, in April 2000, the veteran, accompanied 
by his accredited representative, presented testimony at such 
a hearing to the undersigned Board Member.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The diagnoses of PTSD are not based on credible evidence 
that the claimed stressors actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.304(f) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of entitlement to service connection for PTSD is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a), 
that is, the veteran has presented a claim that is not 
inherently implausible.  Moreover, following the February 
1998 and August 1999 remands, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).  In this regard, 
the Board notes that treatment records of the veteran's care 
at the Fort Wayne, Indiana, Vet Center, have not been 
associated with the claims folder.  Although VA is deemed to 
have constructive knowledge of documents that are generated 
by VA agents or employees, a remand to obtain those records 
and readjudicate the claim is not required unless those 
materials could be determinative of the claim.  See Dunn v. 
West, 11 Vet. App. 462, 466 (1998).  Here, the record shows 
that the veteran has clearly been diagnosed as having PTSD, 
and the sole question is whether that diagnosis is based on a 
corroborated service-related stressor.  Because treatment 
records would not speak to this question, they could be 
determinative of the outcome of the claim.  As such, a remand 
is not warranted.  See Id.

Background

In an October 1994 statement, the veteran identified several 
in-service stressful events in support of his PTSD claim.  He 
indicated that, in February 1943, while carrying a ten-gallon 
fuel can, it caught on fire and that, as a result, he 
sustained third-degree burns "all over (his) torso, arms and 
hands."  The veteran stated that the burns were of such 
severity that he was hospitalized and had to fed by the 
hospital staff because he was physically unable to do so on 
his own for more than one month; he reported that he was not 
discharged until June 1943.  In addition, the veteran stated 
that he suffers from nightmares and intrusive thoughts 
regarding this injury.  

A second in-service stressor purportedly occurred in October 
or November 1943, while serving on Guadalcanal when he 
witnessed an ammunition ship explode approximately one-fourth 
to one-third a mile away.  The veteran reported that, due to 
the explosion, "stuff," including body parts, were "flying 
through the air."  He also indicated that he has nightmares 
relating to this incident.

The service medical records are negative for any complaints 
or diagnosis of PTSD, and indeed, the veteran does not 
contend otherwise.  While service medical records do reflect 
treatment for various disorders there is no reference to any 
burn injuries.  The February 1946 separation examination, 
reflects that the veteran's skin and extremities were normal, 
and he was psychiatrically normal.  

The veteran's service personnel records, dated from October 
1942 to February 1946, reflect his duty assignments and 
locations during his period of service, but they do not 
reflect any service in combat.  Moreover, his service 
separation and personnel records do not reflect his receipt 
of any medal or decoration denoting combat service.  There 
was no award of the Purple Heart Medal, or any award for 
combat or valor, and the veteran does not contend otherwise.

VA outpatient treatment records from July 1994 note that the 
veteran complained of suffering from numerous PTSD symptoms, 
including nightmares, flashbacks, rage, anger and night 
sweats, for many years.  He indicated that many of his 
nightmares were related to an in-service explosion that 
caused him to sustain burns on his legs, arms and torso.  
Based on the foregoing, the veteran was accepted into a 45-
day VA PTSD hospitalization treatment program.

The veteran was thereafter treated at the VA hospital in 
Dayton, Ohio, from July to September 1994, for evaluation of 
his PTSD symptoms.  The hospitalization report indicates 
that, during the treatment, he participated in both group and 
individual counseling sessions, and that he was diagnosed as 
having PTSD, and rule out intermittent explosive disorder 
deferred.

In addition, in an April 1995 report, a readjustment 
counselor at the Vet Center reported that the veteran 
sustained burns over 60 percent of his body as the result of 
a Japanese Zero attack on the company with which he was 
serving.  The examiner stated that he suffered from numerous 
nightmares "of being strafed and burned," and that as a 
result, the veteran has suffered from PTSD since his 
discharge from service.  The Board observes that the Japanese 
Zero attack constitutes the third alleged in-service stressor 
in support of the veteran's PTSD claim.

Also of record is a June 1984 Social Security Administration 
(SSA) decision, which granted entitlement to disability 
benefits from that agency, effective September 10, 1982.  In 
making this determination, SSA did not cite to a psychiatric 
disability.

Based on the above evidence, in a June 1995 rating action, 
the RO denied service connection for PTSD.  In doing so, the 
RO explained that, although the record showed that the 
veteran had been diagnosed as having the disorder, there was 
no evidence corroborating the veteran's claimed in-service 
stressors.

In July 1996 rating decision that was issued to the veteran 
as part of the Statement of the Case, the RO confirmed and 
continued the denial of service connection for PTSD.  In 
doing so, the RO noted the three claimed in-service stressors 
and indicated that, notwithstanding his reported history of 
suffering severe burn injuries and of receiving an extensive 
period of hospitalization, the service medical records, which 
it reported appeared complete, were negative for any such 
injury or subsequent hospital treatment.  Further, with 
regard to the explosion of the ammunition ship, the RO stated 
that, because the examiners who diagnosed him as having PTSD 
did not cite to that stressor, even if accepted as true, it 
would not support a grant of service connection for PTSD.

Further, in his June 1996 Notice of Disagreement, the veteran 
asserted an informal claim for service connection for burns 
of the upper torso.  In July 1996, the RO denied this claim 
as not well grounded on the basis that the service medical 
records do not show any complaints, treatment or findings of 
any burns in service, and at separation, his skin was shown 
to be normal.  The RO notified the veteran of this later that 
same month and the veteran did not appeal.

In February 1997, the veteran testified at a hearing 
conducted before a hearing officer at the RO.  He reported 
that he had engaged in combat in Okinawa, Japan, with the 4th 
Marine Division.  In addition, the veteran reiterated that he 
sustained burn injuries as a consequence of an attack by a 
Japanese Zero on his unit and a fuel can fire.  With regard 
to the fuel can fire, he reported that he was treated at the 
U.S. Naval Hospital at New River for burn injuries from 
approximately February 14 to either April or May 1943.  The 
veteran further stated that if he currently exposed his hands 
and arms to the sun, the burn scars would be apparent within 
fifteen to twenty minutes of that exposure.  In addition, he 
reported having a number of symptoms that he attributed to 
his PTSD, including nightmares, nervousness, avoidance 
behavior, sleep disorder, anger, impaired concentration and 
hypervigilance.  The veteran challenged the adequacy of the 
VA psychiatric examination that was conducted during his 
hospitalization, and indicated that he was willing to report 
to another one.  Finally, because the service medical records 
did not reflect treatment for burn scars, the hearing officer 
indicated that the RO would attempt to associate those 
hospital records.

In compliance with the RO's request for further service 
medical records, and particularly for treatment of burn scars 
at the Camp Lejeune/New River, North Carolina, Naval medical 
facility for the period from 1943, the National Personnel 
Records Center (NPRC) indicated in April 1997 that all 
available records had been furnished to the RO.  Thereafter, 
in June 1997, after conducting a "more extensive search" 
for additional service medical records, and again 
specifically for treatment of burn scars at the cited in-
service medical facility for the period from February 14 to 
May 31, 1943, the NPRC reported that no such records had been 
found.

In August 1997, the RO confirmed and continued the denial of 
this claim.  In doing so, the RO acknowledged the veteran's 
February 1997 hearing testimony, but cited to the absence of 
any evidence to substantiate the veteran's claim that he 
sustained burn scars in service.  In addition, the RO 
observed that the veteran had provided two different accounts 
regarding the origin of the burn scars.

When this case was initially before the Board in February 
1998, the Board noted that there was a lack of any 
contemporary medical evidence supporting the veteran's 
allegations of stressors.  Because the RO had not made any 
effort, however, to obtain any records from the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
the Board remanded the claim for further development.  The 
Board instructed the RO that if that development corroborated 
the veteran's claimed stressors, it should schedule the 
veteran for a VA psychiatric examination.  In addition, 
noting the veteran's outstanding request for a Board hearing, 
the Board directed that he should be scheduled for one unless 
he indicated otherwise.

In compliance with the Board's instructions, in May 1998, the 
RO wrote to USASCRUR in an attempt to corroborate the 
veteran's alleged in-service stressors.  In a June 1998 
letter, USASCRUR notified the RO that, because the veteran 
served with the Marines, Headquarters, United States Marine 
Corps (USMC) would be the appropriate body from which to 
request that information.  In June 1998, Headquarters Marine 
Corps notified the RO that it was unable to verify the 
requested information and indicated that the veteran's 
records had been transferred to the National Archives.  As 
such, the Marine Corps indicated that the information should 
be requested from the Naval Historical Center (NHC).

Pursuant to the June 1998 letter, in June and September 1998, 
the RO requested that the NHC attempt to corroborate the 
veteran's alleged in-service stressors.  In a September 1998 
response, the NHC stated that the only ammunition ship was 
destroyed in the manner claimed by the veteran took place 
more than 850 miles from where the veteran was stationed.  
Based on the additional information, the RO declined to 
schedule the veteran for another VA psychiatric examination, 
and instead, in March 1999, confirmed and continued the 
denial.

When this matter was thereafter before the Board in August 
1999, it was remanded in light of the veteran's outstanding 
request for a Board hearing.  As noted in the introduction to 
this decision, in April 2000, the veteran testified at a 
hearing conducted before the undersigned Board Member.  
During the hearing, the veteran reiterated his claimed in-
service stressors as well as the psychiatric symptomatology 
that he attributed to his PTSD.  In addition, he reported 
that he and a fellow serviceman essentially reassigned 
themselves to the 22nd Regiment of the 6th Marine Division.  
He stated that, in April 1945, he participated in combat in 
Okinawa with the latter unit.

Analysis

In order to establish service connection, the facts, as shown 
by the evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. §3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 
Vet. App. 389, 394-395 (1996).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  The United States Court of 
Appeals for Veterans Claims (Court) has repeatedly instructed 
that VA must make a specific finding as to whether the 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen, 10 Vet. App. at 145.  
Participation in combat, a determination that is to be made 
on a case by case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
1991).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that the veteran 
did engage in combat, but that the alleged stressor is not 
combat related, the veteran's lay testimony, by itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
that corroborate the veteran's testimony or statements.  See 
Cohen, 10 Vet. App. at 147.

Based on the objective evidence, it is clear that an acquired 
psychiatric disorder was not shown present during service, 
and a psychosis was not manifested to a compensable degree 
within a year of service.  The Board turns, therefore, to the 
primary contention that he has PTSD due to events that took 
place during his World War II service, and after carefully 
reviewing the evidence of record, the Board specifically 
finds that the veteran did not engage in combat with the 
enemy.  Hence, his assertions regarding his stressors are 
insufficient, standing alone, to establish that they actually 
occurred.  Id.  As such, some form of credible supporting 
evidence is necessary.

In this light, it follows that a diagnosis of PTSD need not 
be accepted if it is predicated on a rendition of events that 
is unsupported by the record.  As the Court has noted, the 
Board is entitled to be skeptical of a diagnosis of PTSD 
rendered many years following service based solely on a 
history related by the veteran, as the diagnosis can be no 
better than the facts alleged by him.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); see also Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993). (A medical opinion based upon an 
incomplete and inaccurate history is of no probative value.)

It is noteworthy that in recent years VA revised the criteria 
for diagnosing and evaluating mental disorders. The revisions 
became effective November 7, 1996.  38 C.F.R. § 4.130 (1999).  
On and after that date, all diagnoses of mental disorders for 
VA purposes must conform to the fourth edition of the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition 
(DSM-IV).  38 C.F.R. § 4.125 (1999).  Although DSM- IV 
changes the requirements for establishing the sufficiency of 
a stressor for purposes of diagnosing PTSD, it bears emphasis 
that there must also be evidence establishing the occurrence 
of the stressor or stressors alleged by the veteran.  Cohen, 
10 Vet. App. at 142.  Here, the Board's rejection of the 
veteran's claim for service connection for PTSD is expressly 
based on a finding that there is no credible evidence that 
the claimed stressors actually occurred.  The adoption by VA 
of DSM-IV is, therefore, immaterial to a resolution of this 
aspect of the veteran's appeal.  Moreover, an opinion by a 
mental health professional based on a post service 
examination of the veteran may not be used to establish the 
occurrence of the stressor.  Id.

With respect to the veteran's claimed stressors, there is no 
independent evidence of record, apart from the veteran's own 
testimony, to corroborate any of his stressors.  The service 
medical and personnel records, as well as the investigations 
completed by the NPRC, and upon the advice of the USASCRUR, 
the USMC and NHC, were negative with respect to the claimed 
incidents.  Simply stated, there is no validation of any of 
the events by fellow servicemen, and service records and unit 
histories do not confirm their occurrence.  The nature of the 
veteran's account is further suspect in view of the fact that 
it has changed over time with, e.g., he was burned due to a 
fuel can fire and thereafter reported that he received 
extensive burns over the same areas of his body due to a 
Japanese Zero attack on the unit in which he was serving.  
Hence, in the absence of objective support that any of these 
events occurred, to include medical evidence of any inservice 
burn scar, the Board finds that there is no credible 
supporting evidence that verifies any of the claimed 
stressors.

In addition, although the veteran asserts that he engaged in 
combat activities while with the 22nd Marine Regiment, 6th 
Marine Division, there is no independent credible evidence of 
record indicating that he either actually engaged in combat, 
or, more significantly, that he actually served with that 
unit.  Indeed, his service personnel records do not reflect 
that he was attached to the 22nd Marines, or that he served 
in combat on Okinawa.  In this regard, the Board notes that 
only official service department records can establish if and 
when an individual was serving on active duty, active duty 
for training, or inactive duty for training.  Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  As the Court noted, if a veteran 
disagrees with the information contained in those records, 
his remedy, if any, must be pursued with the Board Correction 
of Military Records for the appropriate service department.  
Id.  

With regard to his other reported stressors, the Board 
observes that service medical and personnel records have been 
obtained from the NPRC.  In this regard, the Board notes 
that, based on the veteran's reported in-service treatment, 
from approximately February to May or June 1943 at Camp 
Lejeune/New River, North Carolina, pursuant to the RO's 
request, the NPRC performed subsequent searches and 
thereafter determined that no additional service medical 
existed.  As such, these records provide no verification that 
any of the alleged stressors occurred.  Indeed, the records 
fail to show any complaints, findings, symptoms, or treatment 
for any burns, or for any injuries related to a ship 
explosion.  They do, however, reflect treatment for other 
conditions during this period, but are negative for even a 
reference to the reported burn injuries.  This absence of any 
corroboration reduces the claimant's credibility.

In sum, although the veteran has been diagnosed by different 
examiners as having PTSD, all those diagnoses were made many 
years after service and were based solely on the veteran's 
reported history.  No diagnosis of PTSD or other psychiatric 
disability has been made on his actual verified military 
history or associated with an evaluation of any claimed 
stressors based on all of the evidence.  Although an examiner 
can render a current diagnosis based upon an examination of 
the veteran, an opinion regarding the etiology of the 
underlying condition, without a thorough review of the 
record, can be no better than the facts alleged by the 
veteran.  Swann, 5 Vet. App. at 233.

In his statements and hearing testimony, the veteran has 
asserted that he has PTSD as a consequence of experiences 
during his period of military service during World War II.  
Although the veteran is certainly capable of providing 
evidence of symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Hence, the Board finds that the preponderance of the evidence 
is against the veteran's claim that he has PTSD due to a 
stressor or stressors that occurred during his period of 
military service.  The record is devoid of any credible 
supporting evidence of the claimed stressors; there are only 
the recollections of the veteran made decades after service 
unsupported by the service medical and administrative 
records.  As indicted above, such evidence is inadequate to 
meet the requirements set forth in 38 C.F.R. § 3.304(f).  The 
Board, therefore, finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 
3.304(f).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

